Citation Nr: 1446567	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  12-35 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder.


REPRESENTATION

The Veteran is represented by:  Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Caroline Banister, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to July 1972.  These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.


FINDINGS OF FACT

1.  The Veteran's original claim of entitlement to service connection for a psychiatric disability was denied in a September 2005 rating decision.  Although the Veteran was provided notice of the rating decision and notice of his appellate rights via a September 2005 letter, he did not perfect an appeal thereafter and did not submit additional evidence during the appeal period.

2.  The evidence received subsequent to the September 2005 rating decision relates to a previously unsubstantiated fact and raises a reasonable possibility of substantiating the underlying service connection claim.

3.  The Veteran's anxiety disorder, with posttraumatic stress disorder (PTSD) features, is causally related to service.

4.  The probative evidence of record does not contain a diagnosis of PTSD related to the Veteran's service.   


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to service connection for a psychiatric disability is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).  

2.  An anxiety disorder, with PTSD features, was incurred in or due to active duty.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.3216(a) (2013).  Because the Board is granting in full the benefits sought on appeal, any error committed with respect to either the duty to notify or the duty to assist is harmless.

I.  Claim to Reopen the Issue of Entitlement to Service Connection for a
Psychiatric Disability

In May 2005, the Veteran filed a claim of entitlement to service connection PTSD, which was denied in a September 2005 rating decision.  The Veteran was provided notice of the rating decision and notice of his appellate rights via a September 2005 letter, but he did not perfect an appeal thereafter and did not submit new and material evidence during the appeals period.  See 38 C.F.R. § 3.156(b).  Consequently, the September 2005 rating decision is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  

In January 2012, the Veteran submitted a new claim of entitlement to service connection for PTSD and a psychiatric disability, to include bipolar disorder, which the RO treated as a claim to reopen the previously adjudicated PTSD claim.  As a preliminary matter, the Board will address whether the Veteran's January 2012 claim constitutes an independent claim from the May 2005 claim.  

The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and other evidence of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  When determining whether a claim is independent from a previously adjudicated claim, VA must consider whether the evidence truly amounts to a new claim based upon a different diagnosed disease or whether the evidence substantiates an element of a previously adjudicated matter.  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009).  However, a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury when it is an independent claim based on distinct factual bases.  Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008); 38 U.S.C.A. 7104(b) (West 2002 & Supp. 2013).  

When the Veteran filed his first claim in May 2005, he stated that he was seeking service connection for PTSD.  At the time, the Veteran reported symptoms of anger, sadness, nervousness, guilt, disappointment, and less interest in other people.  The Veteran's then current VA treatment records contained diagnoses of anxiety and depression.  Although the Veteran characterized his January 2012 claim as one for an acquired psychiatric disorder, to include bipolar disorder, the record shows continued complaints of sadness, nervousness, and disappointment, as well as current diagnoses of anxiety and depression.  Thus, the Veteran is currently experiencing symptoms that also served, at least in part, as the basis of his May 2005 claim.  Because an element of the current claim was adjudicated in the September 2005 rating decision, the current claim of entitlement to service connection for a psychiatric disability, to include PTSD, is not independent from the May 2005 claim.  Velez, 23 Vet. App. at 204.  

Although the RO reopened the Veteran's claim, the Board has a jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The Board must decide that new and material evidence has been presented before addressing the merits of the claim.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence means evidence not previously submitted to agency decision makers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative no redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

At the time of the RO's September 2005 rating decision, the evidence of record consisted of the Veteran's service treatment records, an August 2005 VA examination, VA treatment records, and the Veteran's statement regarding witnessing the death of a friend who was hit by a taxi in Vietnam.  The RO denied the Veteran's claim, finding that the evidence of record was insufficient to confirm that the Veteran experienced an in-service stressor.  Since the September 2005 rating decision, the Veteran submitted updated VA treatment records and a written statement asserting that he was the victim of an in-service sexual assault.  

The Board finds that the Veteran's statement as to experiencing an in-service assault is new, as it has not been previously submitted to VA for consideration.  With respect to whether this evidence is material, the Board observes that the previous denial of the Veteran's service connection claim was based on the lack of evidence to corroborate an alleged in-service stressor and/or the occurrence of an in-service event or injury.  The Veteran submitted a statement that he sustained an in-service personal assault.  Justus v. Principi, 3 Vet. App. 510, 513 (1992) (holding that for the purpose of establishing whether new and material evidence has been received, the credibility of the new evidence is to be presumed).  As such, the Board finds that the evidence submitted since the September 2005 rating decision is material.  Consequently, the Veteran has submitted both new and material evidence since the September 2005 rating decision and thus, the claim is reopened.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.

II. Entitlement to Service Connection for a Psychiatric Disability

In support of his service connection claim, the Veteran asserts that a current psychiatric disability was incurred in or due to his active duty.  Specifically, the Veteran contends that he was the victim of a personal assault while serving in Long Beach, California, in 1970, which caused his current psychiatric disability.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1110(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

In order to establish direct service connection for a disability, there must be: (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

Additionally, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

A.  Psychiatric Disability, Other than PTSD

The evidence of record includes current diagnoses of anxiety disorder (not otherwise specified) with PTSD features, depressive disorder, mood disorder, and bipolar disorder.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  As such, further discussion of this element of establishing service connection is not warranted.

With respect to an in-service event, injury, or disease, the Veteran asserts that he was sexually assaulted while stationed in Long Beach, California, in 1970.  Lay testimony is competent if it is limited to matters actually observed and within the realm of the witness's personal knowledge.  38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Thus, the Veteran is competent to report his in-service personal assault.  

The Board must also determine whether the Veteran's assertion is credible.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Service personnel records confirm that the Veteran served aboard the U.S.S. Gridley (DLG 21) from 1969 to 1971, which frequently docked in Long Beach, California, throughout the relevant time period.  The evidence of record also indicates that the Veteran recounted the details of the personal assault relatively consistently each time he described the event to medical professionals.  Further, the post-service VA treatment records show that in October 2011, approximately one month before he first spoke about the assault, the Veteran's treating VA psychiatrist, Kenneth Kemp, M.D., noted that  "he still weeps openly through the visit today stating that he does have some 'secrets' that he has difficulty with and it obviously appears to be affecting him."  Moreover, the Veteran's assertion is consistent with his service personnel records, which suggest the presence of behavioral changes around the time of the alleged assault.  See 38 C.F.R. § 3.304(f)(5) (evidence of behavioral changes following an alleged assault, such as requests to transfer, deterioration in work performance, and substance abuse, may constitute credible supporting evidence of an in-service stressor in PTSD cases); Gallegos v. Peake, 22 Vet. App. 329, 332 (2008).  Specifically, in December 1970, the Veteran was disciplined for missing movement.  In April 1971, the Veteran requested a new construction and interfleet transfer.  Based on the Veteran's statements combined with the evidence of record, the Board finds the Veteran's assertion regarding his in-service personal assault to be credible.  Thus, the Board finds the evidence of record is sufficient to establish an in-service injury and corroborate an in-service stressor.
 
With respect to the nexus between the Veteran's in-service personal assault and his current psychiatric disability, the evidence of record consists of an etiological opinion by the Veteran's treating VA psychiatrist, Dr. Kemp.  

In November 2012, Dr. Kemp opined that "it is at least as likely as not that [the Veteran's] MST [military sexual trauma] is the cause of his severe anxiety disorder with PTSD features."  In the Veteran's September 2012 VA treatment record, Dr. Kemp noted a diagnosis of "[a]nxiety disorder, not otherwise specified (PTSD features) due to MST."  As previously discussed, Dr. Kemp observed in October 2011 that the Veteran's "secrets... obviously appear[] to be affecting him."  In November 2011.  Dr. Kemp noted:

[The Veteran] said if a male gives him a hug it immediately cues memories of the traumatic event and immediately cues a sense of 'being dirty' and angry at himself.  He tries not to think about the traumatic event, but this happens anyway sometimes. 

Although Dr. Kemp did not provide a rationale with his etiological opinion, the Board finds the opinion to be highly probative.  Dr. Kemp treated the Veteran regularly from 2011 to 2013.  The evidence of record indicates that throughout the course treatment, Dr. Kemp administered several thorough clinical evaluations, wherein he considered the Veteran's statements and observed the Veteran's behavior.

The July 2012 VA examiner addressed psychiatric disabilities other than PTSD, but was unable to provide a diagnosis or etiological opinion without resorting to speculation.  The July 2012 examiner opined as follows:

The examiner was asked to opine if it is at least as likely as not that [the Veteran's] record supports the occurrence of a military sexual assault.  One marker noted was documentation that he requested New Construction and Inter fleet transfer.  The date noted on that form was 4/6/71.  There was documentation of missing movement December 12, 1970.  The [V]eteran reported that incident during today's evaluation and at his 2005 C&P evaluation.  He noted he missed due to being passed out as he had been intoxicated.  There was nothing of significance in his record that would indicate that those 'markers' supports the occurrence of a MST.  Rather, the latter documentation lends further support to his alcohol dependency diagnosis that has been longstanding.

There were inconsistencies based on this evaluation compared to prior records.  Most notably, was that the [V]eteran failed to mention that he had been previously evaluated for [Compensation and Pension] purposes for PTSD.  That report was reviewed which indicated that the veteran reported more significant problems related to alcohol use, as well as an inpatient treatment he had just completed that he failed to mention today as well.  That report also indicated that the [V]eteran related most of his mental health symptoms to childhood.  Further, there is a significant inconsistency in terms of the stressor event that was reported at the examination, in that the veteran did not even mention this event today.  

Primary clinical attention is on his longstanding alcohol dependency, and choosing to continue to drink daily, even despite his current wife being a non-drinker and not liking his consumption, as well as his history of negative consequences related to alcohol use.  He seemed to minimize his history of and current alcohol consumption, history of treatment, and ways in which it has caused impairment.  Given his significant history of alcohol dependency and the inconsistencies noted, providing any other mental health diagnosis at this time cannot be done without resorting to speculation.

The July 2012 VA examiner's opinion does not address the issue of whether the Veteran's severe anxiety disorder, with PTSD features, is etiologically related to service.  Thus, it has no probative value in that regard. 

In this, and in other cases, the Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The evidence of record includes only one opinion addressing the etiological relationship between the Veteran's current psychiatric disability and his active duty.  Dr. Kemp opined that that the Veteran's anxiety disorder with PTSD features is "at least as likely as not" related to his in-service personal assault.  There is no evidence of record contradicting Dr. Kemp's opinion.  

Accordingly, there is a competent and credible basis to conclude that the Veteran's current anxiety disorder with PTSD features is related to his in-service personal assault.  Given that there is no probative evidence of record that disassociates the Veteran's anxiety disorder with PTSD features from his active duty, the Board finds that the evidence is at least in equipoise and, therefore, applying the benefit-of-the-doubt doctrine, service connection is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

B.  PTSD

Service connection for PTSD requires a diagnosis that conforms with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  38 C.F.R. §§ 3.304(f), 4.125(a).  

Insofar as the Veteran asserts that he has PTSD, "PTSD is not the type of medical condition that lay evidence... is competent and sufficient to identify."  Young v. McDonald, 2013-7116, 2014 WL 4400766 *4 (Fed. Cir. Sept. 8, 2014).  Thus, the Veteran's assertion is not competent evidence as to a current diagnosis of PTSD.   

Although the Veteran's VA treatment records appear to indicate a history of PTSD, the evidence of record does not contain a PTSD diagnosis based on the Veteran's alleged in-service assault that conforms with the DSM-IV diagnostic criteria.  The Board notes that it will only address PTSD diagnoses of record that are predicated on the Veteran's only verified in-service stressor, namely, the Veteran's in-service personal assault.

A VA treatment record from February 2012 indicates that a VA clinical social worker provided a diagnosis of "PTSD due to MST."  However, the social worker's notes do not indicate that the Veteran mentioned the assault during that visit.  Further, the social worker did not discuss the Veteran's symptoms or the DSM-IV diagnostic criteria for PTSD.  
During VA therapy sessions in February 2012 and March 2012, another VA clinical social worker provided a diagnosis of "Chronic PTSD due to MST - mildly worse."  In February 2012, the social worker noted:
[The Veteran] has disclosed an incident in the military of being sexually abused and indicates that he told no one about this until recently.  He believes that a significant increase in depressive symptoms occurred when he experienced the sexual abuse trauma.  He did not go into detail but indicated that he was willing to work on this as he feels it is central to his current problems... he is cautious around men and mistrustful mostly because of his sexual abuse by another male.
The evidence of record does not indicate that either social worker discussed the Veteran's particular symptoms and whether they conformed with the DSM-IV diagnostic criteria.  The Board recognizes that, generally, mental health care professionals are presumed to know and take into account the DSM-IV criteria in diagnosing PTSD, and thus such diagnoses are presume to conform to the DSM-IV.  See Cohen v. Brown, 10 Vet. App. 128, 139-42 (1997).  However, in this case, the VA clinical social workers' February 2012 and March 2012 opinions conflict with both the Veteran's treating physician's opinion and the July 2012 VA examiner's opinion.  
In November 2011 and January 2012, Dr. Kemp initially provided a diagnosis of "Chronic PTSD due to MST."  However, the record does not indicate that Dr. Kemp evaluated the Veteran's symptoms based on the DSM-IV diagnostic criteria at that time.  Notably, Dr. Kemp changed the diagnosis from PTSD to "anxiety disorder (PTSD features) due to MST" in September 2012 and in all of the Veteran's subsequent treatment records.  Furthermore, Dr. Kemp's November 2012 etiological opinion does not link the Veteran's personal assault to PTSD, but rather to the Veteran's "severe anxiety disorder with PTSD features."  Thus, Dr. Kemp's most recent records indicate no current diagnosis of PTSD.  

In a July 2012 VA examination, the examiner opined that the Veteran's symptoms do not meet the DSM-IV diagnostic criteria for PTSD.  The examiner reviewed the Veteran's claims file, computerized medical records, and psychology file.  The examiner considered the Veteran's statements and performed a thorough clinical evaluation.  Further, the examiner described the Veteran's symptoms and provided a thorough rationale for the opinion.  
In weighing the above evidence, the Board must decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The Board is also mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).   The Board may favor the opinion of one competent medical expert over that of another provided the reasons for that determination are stated.  Winsett v. West, 11 Vet. App. 420-25 (1998).

With respect to the treating diagnoses provided by VA medical professionals, the Board assigns little probative value to the February 2012 and March 2012 diagnoses, as the social workers did not specifically address the Veteran's symptoms and whether they meet the DSM-IV diagnostic criteria for PTSD.  The Board finds Dr. Kemp's opinion that the Veteran did not ultimately have PTSD to be highly probative because Dr. Kemp treated the Veteran on a regular basis and conducted several thorough clinical evaluations throughout the course of treatment.  The Board also finds the July 2012 VA examiner's opinion that the Veteran does not have PTSD to be highly probative.  The July 2012 examiner conducted a thorough clinical evaluation and specifically evaluated each of the Veteran's symptoms criterion by criterion.  The July 2012 examiner also provided a thorough rationale for the opinion.  

Thus, the Board finds that the most probative evidence of record indicates that the Veteran's symptoms do not meet the DSM-IV diagnostic criteria for PTSD. 

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Absent adequate evidence reflecting the current presence of the claimed disability, a basis upon which to establish service connection for PTSD has not been presented.    

As the preponderance of the evidence is against finding a current diagnosis of PTSD that meets the DSM-IV diagnostic criteria, the benefit-of-the-doubt doctrine is not applicable.  Gilbert, 1 Vet. App. at 56-56.  

 
ORDER

New and material evidence having been received, the claim for entitlement to service connection for a psychiatric disability is reopened.

Service connection for an anxiety disorder with PTSD features is granted, subject to the laws and regulations governing payment of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


